DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on August 11, 2022. Claims 27-34 and 36-40 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections are withdrawn in view of Applicant’s amendment.
New grounds for rejection under 35 USC 102 and 103 are necessitated by Applicant’s amendment. 
Claim Objections
Claims 30 and 36 are objected to because of the following informalities:  
Regarding claims 30 and 36, the limitation “an electrode within the sample space” should be amended to --an electrode of the only two electrodes-- for consistency with the limitation “only two electrodes” previously recited in claim 27.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 27-34 and 36-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang et al. (US 2007/0068806).

Regarding claim 27, Yang teaches a method for encoding characteristic information on a test strip (para. [0010], provide a sensor for the sensor strip, and the impedance of the sensor is set to a predetermined range according to the impedance of the sensor strip, when the sensor is manufactured), 
the test strip having only two electrodes (Figs. 2, 2a, 3, 3a, a working electrode 15 and a reference electrode 16).
Examiner notes that the limitation “the test strip having a double layer capacitance (DLC) when sample covers electrodes in the sample space” does not require a step in which sample covers the electrode. Examiner interprets the limitation to require that IF a sample were to cover the working and/or counter electrodes in the sample space, a double layer capacitance would be present on the test strip. It is the examiner’s position that a charged double layer would form on the electrodes when in contact with a liquid sample since the Applicant at page 5 (c) states the double layer refers to the charged layers which form at a conductor/electrolyte interface as a result of adsorption of ions on the conductor surface causing a localized layer of neutralizing mirror charges in the conductor to form near the solid surface and that the double layer is formed at each electrode in an electrochemical test strip when a liquid sample is present in contact with the electrode, whether or not a potential is applied. Since both the Applicant and Yang teach an electrochemical test strip with a working electrode and counter electrode, a double layer capacitance would inherently be present on the working electrode and/or counter electrode Yang when sample covers the working and/or counter electrode in the sample space, absent any evidence to the contrary. See MPEP § 2112.
Yang the method comprising performing a step to control or alter a variable within the sample space (para. [0022], the different impedances produced by the different electrically conductive materials of the identifying electrode area 13, or the impedance produced between one of the electrodes (working electrode 15 or reference electrode 16) and the identifying electrode area 13 cope with different testing requirements or different types of sensors, not only complying with the requirements of different distributing agents, but also allowing manufacturers to coat different electrically conductive materials onto the identifying electrode area 13 according to the factory default setting).
Examiner again notes that the limitation “which impacts the DLC” does not require sample to cover the working and counter electrodes in the sample space but rather IF sample were to cover the working and counter electrode, a measured value representative of the capacitance of the double layer would be impacted. 
Yang teaches wherein the step of controlling or altering the variable is performed during manufacture of the test strip and prior to introduction of sample to the sample space (para. [0010], the impedance of the sensor is set to a predetermined range according to the impedance of the sensor strip, when the sensor is manufactured) 
The limitation “such that the DLC falls within a range of values” does not require sample to cover the working and counter electrodes in the sample space but rather IF sample were to cover the working and counter electrode, the DLC falls within a range of values. It is the examiner’s position that changing the electrode coating as taught by Yang would impact the capacitance of the double layer when sample covers the working and counter electrode and thereby would fall into some range of values. 
The limitation “thereby encoding characteristic information on the test strip” is an intended result of the overall method steps and therefore given negligible patentable weight. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04). In any case, Yang teaches encoding characteristic information on the test strip (para. [0022], the different impedances produced by the different electrically conductive materials of the identifying electrode area 13, or the impedance produced between one of the electrodes (working electrode 15 or reference electrode 16) and the identifying electrode area 13 cope with different testing requirements or different types of sensors, not only complying with the requirements of different distributing agents, but also allowing manufacturers to coat different electrically conductive materials onto the identifying electrode area 13 according to the factory default setting).

Regarding claim 28, Yang teaches the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (para. [0010], provide a sensor for the sensor strip, and the impedance of the sensor is set to a predetermined range according to the impedance of the sensor strip, when the sensor is manufactured).

Regarding claim 29, Yang teaches the characteristic information encoded on the test strip is information selected from the group consisting of: calibration information, regional or country coding, product identification, customer identification, assay type, and date of manufacture (para. [0008], The strip which does not comply with the detection of the sensor will not be able to carry out the test, so that an examiner will not make wrong judgments).

Regarding claim 30, Yang teaches the step of controlling or altering the variable comprises the step of controlling or altering the surface of an electrode within the sample space of the test strip (para. [0020], the identifying electrode area 13 is coated with an electrically conductive matter. Since different electrically conductive materials have different impedances. For example, a carbon slurry material has an impedance range for a strip, and for another strip depending on their compositions, or a rare metal alloy such as platinum or palladium alloys, or a single rare metal such as gold, silver, and platinum, or indium tin oxide, Figs. 2, 2a, 3, 3a, showing electrodes 15 and 16 which includes electrode area 13 in the testing area 14).

Regarding claim 31, Yang teaches wherein a two-dimensional surface area, a three-dimensional surface area, and/or an effective area of the surface of the electrode is controlled or altered (para. [0020], the identifying electrode area 13 is coated with an electrically conductive matter. Since different electrically conductive materials have different impedances. For example, a carbon slurry material has an impedance range for a strip, and for another strip depending on their compositions, or a rare metal alloy such as platinum or palladium alloys, or a single rare metal such as gold, silver, and platinum, or indium tin oxide, Figs. 2, 2a, 3, 3a, showing electrodes 15 and 16 which includes electrode area 13 in the testing area 14)..

Regarding claim 32, Yang teaches the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (para. [0010], when the sensor is manufactured) and wherein the characteristic information encoded on the test strip is information selected from the group consisting of: calibration information, regional or country coding, product identification, customer identification, assay type, and date of manufacture (para. [0008], The strip which does not comply with the detection of the sensor will not be able to carry out the test, so that an examiner will not make wrong judgments).

Regarding claim 33, Yang teaches the characteristic information encoded on the test strip is information selected from the group consisting of: calibration information, regional or country coding, product identification, customer identification, assay type, and date of manufacture (para. [0008], The strip which does not comply with the detection of the sensor will not be able to carry out the test, so that an examiner will not make wrong judgments).

Regarding claim 36, Yang teaches the step to control or alter a variable comprises controlling or altering the material of construction of an electrode within the sample space (para. [0020], the identifying electrode area 13 is coated with an electrically conductive matter. Since different electrically conductive materials have different impedances. For example, a carbon slurry material has an impedance range for a strip, and for another strip depending on their compositions, or a rare metal alloy such as platinum or palladium alloys, or a single rare metal such as gold, silver, and platinum, or indium tin oxide, Figs. 2, 2a, 3, 3a, showing electrodes 15 and 16 which includes electrode area 13 in the testing area 14).


Regarding claim 39, Yang teaches the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (para. [0010], when the sensor is manufactured) and wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, regional or country coding, product identification, customer identification, assay type, and date of manufacture (para. [0008], The strip which does not comply with the detection of the sensor will not be able to carry out the test, so that an examiner will not make wrong judgments).

Regarding claim 40, Yang teaches the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, regional or country coding, product identification, customer identification, assay type, and date of manufacture (para. [0008], The strip which does not comply with the detection of the sensor will not be able to carry out the test, so that an examiner will not make wrong judgments).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 34, 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US 2007/0068806) and in further view of Sook et al. (WO 2010/095787A1). 

Regarding claim 34, Yang teaches an electrochemical biosensor to detect blood sugar (Figs. [0004]-[0006]) but fails to teach the step to control or alter a variable comprises a step of controlling or altering the type and/or concentration of ions and/or mediator, wherein the ions and/or mediator are present in a reagent disposed within the sample space.
Sook teaches an electrochemical sensor wherein a step to control or alter a variable comprises a step of controlling or altering the type and/or concentration of the reagent (a laser beam is irradiated so as to remove the specific region of the code electrode 21 together with the reagent reaction layer 14, para. [70]). Sook teaches a reagent disposed within the sample space (a laser beam is irradiated so as to remove the specific region of the code electrode 21 together with the reagent reaction layer 14, Fig. 3, reagent layer shown in sample space, para. [70]). Sook teaches that typically the reagent is an enzyme reaction layer including a hydrophilic polymer, an oxidoreductase and an electron acceptor (mediator) at para. [13] and wherein the substrate in the sample reacts with an enzyme and is oxidized, and thus the electron acceptor is reduced. Sook teaches an oxidation current obtained when the reduced electron acceptor is electrochemically oxidized is measured by the measuring device, thereby obtaining the concentration of the substrate contained in the sample (para. [13]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test strip of Yang to include (electron acceptor) mediator and reagent as taught by Sook with a reasonable expectation of success to facilitate analyte detection. It would have been obvious to further laser beam the reagent and electrode as a known way to form the electrochemical cell patterned on the substrates.  
Examiner interprets the teachings of Modified Yang to meet the limitation wherein the step to control or alter a variable within the sample space which impacts a measured value representative of the capacitance of the double layer when sample covers the electrodes in the sample space comprises the step of controlling or altering the concentration mediator, since controlling/altering the effective area of the reagent layer would change the concentration of the mediator in the sample space.

Regarding claim 37, Yang teaches the characteristic information is information reflecting a characteristic of the test strip at the time of manufacture of the test strip (para. [0010], when the sensor is manufactured) and wherein the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, regional or country coding, product identification, customer identification, assay type, and date of manufacture (para. [0008], The strip which does not comply with the detection of the sensor will not be able to carry out the test, so that an examiner will not make wrong judgments).

Regarding claim 38, Yang teaches the characteristic information encoded on the strip is information selected from the group consisting of: calibration information, regional or country coding, product identification, customer identification, assay type, and date of manufacture (para. [0008], The strip which does not comply with the detection of the sensor will not be able to carry out the test, so that an examiner will not make wrong judgments).


Response to Arguments
Applicant’s arguments with respect to claim(s) 27-34 and 36-40 have been considered but are moot in light of new grounds for rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699